DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

3.	Applicant’s election without traverse of Group II, claims 1-20, in the reply filed on 22 November 2021 is acknowledged.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite the contactor being selectively in fluid communication with the stripping gas source, the inlet fuel line, or both to form the fuel/gas mixture. However, the limitation reads as though the contactor could be arranged such that it is selectively in fluid communication with only one of the stripping gas source and the inlet fuel line. In such a case it is not clear how the contactor could form a fuel/gas mixture since only one of the stripping gas or the fuel would be provided to the contactor. The Examiner notes that this limitation could be overcome by amending the limitation in claims 1 and 13 to read along the lines of a contactor selectively in fluid communication with the stripping gas source and the inlet fuel line to from a fuel/gas mixture.
	Claims 2-12 and 14-20 are likewise rejected due to their dependence from claims 1 and 13.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2006/0113248 A1).

	With regard to claims 1 and 12, Koenig et al. discloses a fuel oxygen reduction unit for an engine comprising an unlet fuel line (the incoming contaminated fuel), a stripping gas source (the nitrogen gas), a contactor (fuel-gas contactor 200) selectively in fluid communication with the stripping gas source and the inlet fuel line to form a fuel/gas mixture, and a separator (300) that receives the fuel/gas mixture and is configured to separate the fuel/gas mixture into an outlet stripping gas flow (the contaminated gas) and an outlet fuel flow (de-oxygenated fuel), wherein a flow of stripping gas passes through the fuel oxygen reduction unit a single time (see Fig. 2), wherein the outlet fuel flow has a lower oxygen concentration that the inlet fuel flow, and wherein the outlet stripping gas flow has a higher oxygen concentration that the inlet stripping gas flow at Fig. 2, the abstract and paragraphs [0002]-[0003], [0035 and [0058].

	With regard to claim 7, the oxygen fuel reduction unit of Koenig et al. is capable of operating with a maximum continuous operating time of one hour or less.
	The Examiner notes that the recited limitation is an intended manner of operating the device and as such does not differentiate the claimed apparatus from the prior art. See MPEP 2114.

	With regard to claim 9, Koenig et al. discloses the separator (300) including an inlet in fluid communication with the contactor that receives the fuel/gas mixture, a fuel outlet (de-oxygenated fuel), and a stripping gas outlet (the contaminated gas), wherein the separator is configured to separate the fuel/gas mixture into an outlet stripping gas flow and an outlet fuel gas flow and provide the outlet stripping gas flow to the stripping gas outlet and the outlet fuel flow to the fuel outlet, wherein the stripping gas flow is vented out to atmosphere downstream of the separator at Fig. 2.

	With regard to claims 10 and 11, Koenig et al. discloses the stripping gas source being a rechargeable bottle of inert gas or an inert gas generator at paragraph [0050].

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Koenig et al. (US 2006/0113248 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Koenig et al. (US 2006/0113248 A1) in view of Schmidt et al. (US 2010/0294128 A1).
	The engine of Koenig et al. inherently has a desired fuel flow when operated in a cruise condition. The outlet fuel flow being less than the desired fuel flow is directed to an intended manner of operating the device and as such does not differentiate the claimed apparatus from the prior art. See MPEP 2114.
	However, even if such is not the case, Schmidt et al. discloses providing only a portion of a fuel flow from a fuel tank to an oxygen reduction unit at Fig. 1 and paragraph [0020]. In such a case the fuel that bypasses the oxygen reduction device could compensate for any shortage in deoxygenated fuel being provided to the engine.
It would have been obvious to one of ordinary skill in the art to incorporate the bypass of Schmidt et al. into the system of Koenig et al. to ensure an adequate fuel flow rate for the engine at all times.

10.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2006/0113248 A1) in view of Rheaume et al. (US 2018/0118367 A1).

With regard to claim 2, Koenig et al. does not disclose a valve downstream of the stripping gas source and upstream of the contactor.
Rheaume et al. discloses providing a valve (74) between a stripping gas source (64 or 62) and a gas/liquid contactor (tank 20), wherein the valve is adjustable in response to a demand of an engine at Fig. 5 and paragraph [0046].
It would have been to one of ordinary skill in the art to incorporate the valve of Rheaume et al. into the system of Koenig et al. to allow the flow of stripping gas to be adjusted based on engine demand. Furthermore, configuring the valve to be closeable, such as when the engine is stopped, would be within the scope of one having ordinary skill to avoid using stripping gas when not needed. This is especially true for bottled gas as a closable valve would allow the flow from the bottle to be stopped when the engine is stopped.

With regard to claims 3-6, Rheaume et al. teaches the valve transitioning based on engine speed (demand) at paragraph [0046]. Engine wind down is also seen as be covered by the engine demand monitoring.
Additionally, a weight-on-wheels sensor could be provided to anticipate engine operating conditions corresponding to take off and landing.

11.	Claims 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2006/0113248 A1) in view of Schmidt et al. (US 2010/0294128 A1).

With regard to claim 13, Koenig et al. discloses a fuel oxygen reduction unit for an engine comprising an unlet fuel line (the incoming contaminated fuel), a stripping gas source (the nitrogen gas), a contactor (fuel-gas contactor 200) selectively in fluid communication with the stripping gas source and the inlet fuel line to form a fuel/gas mixture, and a separator (300) that receives the fuel/gas mixture and is configured to separate the fuel/gas mixture into an outlet stripping gas flow (the contaminated gas) and an outlet fuel flow (de-oxygenated fuel) at Fig. 2, the abstract and paragraphs [0002]-[0003], [0035 and [0058].
Koenig et al. does not disclose a storage tank that receives the outlet fuel flow.
Schmidt et al. teaches recirculating de-oxygenated fuel to a fuel tank (reservoir 16) via a recirculation conduit (33) at Fig. 1 and paragraph [0020].
It would have been obvious to one of ordinary skill in the art to incorporate the recirculation line of Schmidt et al. into the system of Koenig et al. to provide a destination for excess deoxygenated fuel.
The Examiner especially notes that the claim language as written does not distinguish the storage tank from a tank providing the fuel to the inlet fuel line.

With regard to claim 19, Koenig et al. discloses the stripping gas source being an inert gas generator at paragraph [0050].

With regard to claim 20, Koenig et al. as modified discloses the separator (300) including an inlet in fluid communication with the contactor that receives the fuel/gas mixture, a fuel outlet (de-oxygenated fuel), and a stripping gas outlet (the contaminated gas), wherein the separator is configured to provide the outlet stripping gas flow to the stripping gas outlet and the outlet fuel flow to the storage tank via the fuel outlet. See Koenig et al. at Fig. 2.

Allowable Subject Matter

12.	Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not teach or fairly suggest the oxygen reduction system of claim 14 comprising a primary tank containing a primary fuel flow, and a valve downstream of the storage tank and the primary tank, wherein the valve is transitionable between a first position in which the primary tank is in fluid communication with the engine, and a second position in which the storage tank is in fluid communication with the engine.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Sloan et al. references (see especially Fig. 1 and the abstract) discloses a similar system for removing gas from a liquid.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
April 28, 2022